Citation Nr: 1133006	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964 and from October 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2006 RO rating decisions.

The Board remanded the case to the RO in October 2010 for additional development.  


FINDING OF FACT

The currently demonstrated CAD is shown as likely as not to have been caused by the Veteran's service-connected hypertension.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by CAD is proximately due or the result of the service connected hypertension.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the July 2006 rating decision, he was provided notice of VCAA in November 2005.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

Thereafter, the Veteran received additional notice in March 2006 and September 2006, pertaining to the downstream disability rating and effective date elements of his claim with a subsequent re-adjudication in an April 2011 Supplemental Statement of the Case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the November 2005 VCAA letter did not specifically name a heart condition.  Nonetheless, the Veteran was not prejudiced in this instance, as the letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) to support his claim for service connection.  These factors combine to demonstrate that a reasonable person could have been expected to understand what was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual knowledge of the elements necessary to substantiate his claim.  The Veteran requested to be scheduled for a VA examination and asked VA to obtain his VA medical records to help support his claim.  (See September 2010 Written Brief Presentation).  

Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

The Veteran was afforded a VA examination in December 2005 and January 2011.  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

Further, the January 2011 VA examination substantially complied with the Board's prior remand and that the record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  In fact, the Veteran was sent a development letter requesting that he provide copies of all clinical records referable to treatment for his heart disorder in November 2010.  

Further, the Veteran was afforded another opportunity to submit evidence in April 2011.  He did not respond to these letters.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for Heart Condition

The Veteran asserts that his heart condition is related to the events of his military service, including his service-connected hypertension vascular disease.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Further, the Board also notes that pursuant to a Memorandum from the Secretary "Stay of Appeals Affected by New Herbicide-Related Presumptions" 01-09-25 dated November 20, 2009, the Secretary established presumptions, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam Era, for three new conditions, namely ischemic heart disease, Parkinson's disease, and B cell leukemia.  The Board notes that the presumption does not apply because he did not serve in the Republic of Vietnam.

The service treatment records are negative for any complaints or finding of CAD.  However, the Veteran has a long history of treatment for the service-connected hypertension dating back to the time of service.

The VA treatment records from March 2001 to December 2005 reflect a history of a silent myocardial infarction.  It was noted that the Veteran had many risk factors for CAD, including a past myocardial infarction, strong family history of heart disease, cigarette smoking, hyperlipidemia, hypertension and diabetes mellitus.

A December 2005 VA examination reflects complaints of chest pressure and pain.
The Veteran stated that he was diagnosed with hypertension when he was approximately 30 years old in the service.  He reported that he had been on medication since that time.  In July 2005, an EKG (electrocardiogram) showed new inferior Q-waves.  An adenosine stress test showed a small area of possible anterior wall ischemia apical thinning versus an apical myocardial infarction.  

The Veteran was noted to have a history of high cholesterol, diabetes mellitus diagnosed five to six years earlier and being a heavy smoker.  There was a family history of a heart condition.  

The Veteran was diagnosed with hypertension and CAD.  The examiner stated that there were no medical records to review that demonstrated CAD, but acknowledged that the Veteran reported having records of private treatment for his CAD that were not available during the examination.

An August 2005 private treatment record from Jefferson Cardiology Association reflects, in part, that the Veteran was seen six years for exertional dyspnea.  The Veteran had a history of systemic hypertension, diabetes mellitus, hyperlipidmia with elevated LDL and low HDL and a hiatal hernia.  There was a family history significant for multiple siblings with premature cardiovascular disease.  

The Veteran daily smoked half a pack of cigarettes and was advised to discontinue smoking.  He was noted to be sedentary because of a back disability.  An electrocardiogram demonstrated sinus rhythm with evidence of inferior scar.  The Veteran was advised that he had atypical symptoms with respect to ischemic heart disease (high coronary risk status).  

The VA treatment records from December 2005 to December 2010, in part, reflect treatment for CAD.  A September 2007 operative report reflects, in part, a diagnosis of severe CAD that required a four vessel coronary artery bypass graft with carotid stenting.  The Veteran underwent surgery for a left cartid endarterectomy.  

A January 2007 statement from Dr. M. N. certified that the Veteran had had a heart attack in the past.  An April 2007 private treatment record diagnosed the Veteran with CAD.  A September 2008 private treatment record from The Park Cardiothoracic & Vascular Institute noted a history of right and left carotid endarterectomy.  A March 2009 reflects a treatment plan of elective revascularization of the left superficial femoral artery, as well as distal left popliteal artery.  

A September 2010 statement from Dr. M. N. reflected a reevaluation of ischemic cardiomyopathy and hyperlipidemia.

A September and November 2010 cardiology consultation reports from Jefferson Regional Medical Center reflect an exacerbation of COPD.  

At a January 2011 VA examination, the examiner noted a past medical history significant for depression, diabetes type 2, congestive heart failure, hypertension, obesity, peripheral vascular disease, tobacco use disorder, silent MI diagnosed in 2006, and COPD (that caused congestive heart failure).  

The Veteran's social history noted a history of 40 years of being a smoker and retiring prior to his diagnosis of CAD.  His military history reflected that he was in the Army from October 1970 to October 1971.  He denied having combat or being deployed overseas.  He experienced angina, shortness of breath and nausea in July 2005 and had stress testing that was questionably positive for ischemia.  He continued to be symptomatic and received a cardiac bypass surgery in September 2007.  Based on the examination, the Veteran was diagnosed with CAD.

The VA examiner opined that the Veteran's CAD did not have its clinical onset during his period of active duty or was caused by or aggravated by the service-connected hypertension.  It was noted that the Veteran had many risk factors for CAD, including hypertension.  The aggravating factors were gender, smoking history, hyperlipidemia, obesity as well as diabetes mellitus.  He concluded that the Veteran's significant co-morbidities of gender, smoking history, hyperlipidemia, obesity, as well as diabetes mellitus, that would be contributing factors for his CAD.

Based on its review of the record, the Board notes that the Veteran initially underwent treatment for the claim heart disease beginning many years after his separation from service.  

A report of a VA examination in December 1994 showed that the Veteran was found to have clinical evidence of cardiac enlargement.   Other submitted private treatment records also showed that he was seen for complaints of anterior chest pain in February 1976 and substernal pain in July 1979.  

Significantly, in a June 1995 rating decision, the Veteran was assigned a 30 percent rating for hypertensive heart disease in November 1994.  (This was later reduced to 10 percent for hypertension, effective on March 1, 2007 based on a finding of clear and unmistakable error.)  

However, the clinical records clearly serve to document ongoing treatment for essential hypertension beginning during his period of active service in 1971.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements); Maxson v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

To the extent that the Veteran reports having had heart-related manifestations since service, the Board also finds these assertions to be supported by the medical record.    

While the Veteran is noted to have several risk factors for CAD, only the service-connected hypertension of those identified at the time of the recent VA examination is found to have had a clear link to the development of the cardiovascular pathology in this case.  

Thus, based on this record, the Board finds the evidence to be in relative equipoise in showing that the current CAD as likely as not is causally related to his longstanding service-connected hypertension.  

In resolving all reasonable doubt in the Veteran's favor, service connection for CAD is warranted.  



ORDER

Service connection for CAD is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


